FILED
                           NOT FOR PUBLICATION
                                                                            SEP 16 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ADAM GORDY,                                      No. 12-56854

              Petitioner - Appellant,            D.C. No. 2:11-cv-06512-GW-JPR

 v.
                                                 MEMORANDUM*
ANTHONY HEDGPETH, Warden,

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                      Argued and Submitted August 31, 2015
                              Pasadena, California

Before: GRABER, RAWLINSON, and WATFORD, Circuit Judges.

      1. The state courts did not unreasonably apply Drope v. Missouri, 420 U.S.
162 (1975), or rest their decision on an unreasonable determination of the facts, in

denying Adam Gordy’s requests for a second competency hearing. See 28 U.S.C.

§ 2254(d). The state trial court denied those requests, despite behavior by Gordy



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                           Page 2 of 3
that might otherwise have justified a second hearing, primarily because the court

believed that Gordy was feigning his behavior for the purpose of delaying the trial.

In the months preceding Gordy’s first competency hearing, three of five examining

psychiatrists found that he was malingering and was competent to stand trial. In

determining whether or not there was reason to doubt Gordy’s competence, the

state trial court properly referenced those medical evaluations and made numerous

observations on the record documenting that Gordy’s actions appeared strategic

rather than authentic, including his act of cutting his hands in open court. See

Drope, 420 U.S. at 180. Both the state trial and appellate courts reasonably

grounded their decision on the disjunction between Gordy’s sedated demeanor and

verbal outbursts, on the one hand, and his ability to coherently testify and argue on

his own behalf, on the other.

      2. Under 28 U.S.C. § 2254(d), we must also defer to the state appellate

court’s reasonable determination that confining Gordy to a restraint chair during

trial was not an abuse of discretion. After Gordy smuggled several razor blades

into court and cut himself, the state trial court made an individualized assessment

that Gordy posed a safety risk to himself and others. The court also found that less

restrictive alternatives to the chair would be insufficient. Moreover, even if Gordy

were able to show that the jury understood he was in a restraint chair, he failed to
                                                                              Page 3 of 3
establish that the restraints had a substantial and injurious effect on the

determination of his verdict. See Brecht v. Abrahamson, 507 U.S. 619, 623 (1993).

      3. The district court did not abuse its discretion when it denied Gordy’s

request for court-appointed habeas counsel because “the interests of justice” did

not warrant appointment. 18 U.S.C. § 3006A(a)(2)(B). Gordy, with the assistance

of a fellow prisoner, had already filed a 66-page habeas petition. The district court

permissibly concluded that appointment of counsel would not be required unless an

evidentiary hearing were held, which the court ultimately did not order. Gordy still

had to file a reply brief in support of his petition, but he was able to secure the

assistance of private counsel in preparing that brief.

      AFFIRMED.